Exhibit 10.01

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 7th day of June, 2012
(this “Amendment”), is entered into among Symantec Corporation, a Delaware
corporation (the “Borrower”), each lender party hereto designated as a
“Continuing Lender” on its signature page (collectively, the “Continuing
Lenders”), each lender party hereto designated as an “Exiting Lender” on its
signature page (collectively, the “Exiting Lenders”), each lender party hereto
designated as a “New Lender” on its signature page (collectively, the “New
Lenders” and, together with the Continuing Lenders, the “Lenders”), and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

RECITALS

A. The Borrower, the lenders party thereto and the Administrative Agent are
parties to that certain Credit Agreement dated as of September 8, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings given to them in the Credit Agreement as they may be amended
pursuant to this Amendment.

B. The Borrower, the Administrative Agent, the Exiting Lenders and the Lenders
have agreed to make certain amendments to the Credit Agreement on the terms and
conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

““Agreement” means this Credit Agreement.”

““Debt Rating” means, as of any date of determination, the rating as determined
by either Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.,
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt.”

““First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of June 7, 2012, among the Borrower, the Lenders party thereto, and the
Administrative Agent.”



--------------------------------------------------------------------------------

““First Amendment Effective Date” has the meaning given to such term in
Article III of the First Amendment.”

1.2 Amendments to Section 1.1 Consisting of Modifications to Existing
Definitions.

 

  (a) The following definitions in Section 1.1 of the Credit Agreement are
hereby amended in their entirety as follows:

“‘Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan (including any Swingline Loan) or the facility fees payable hereunder,
as the case may be, the applicable rate per annum set forth across from the
caption “Applicable Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans
and Swingline Loans” or “Facility Fee” in the table below, as the case may be,
based upon the Debt Rating, as more fully described below; provided that (i) if
the respective Debt Ratings issued by Standard & Poor’s Ratings Services and
Moody’s Investors Service, Inc. differ by one level, then the pricing level for
the higher of such Debt Ratings shall apply (with the Debt Rating for pricing
level 1 being the highest and the Debt Rating for pricing level 5 being the
lowest); (ii) if there is a split in such Debt Ratings of more than one level,
then the pricing level that is one level lower than the pricing level of the
higher Debt Rating shall apply; (iii) if the Borrower has only one such Debt
Rating, the pricing level that is one level lower than that of such Debt Rating
shall apply; and (iv) if the Borrower does not have any such Debt Ratings,
pricing level 5 shall apply.

 

     Level 1   Level 2   Level 3   Level 4   Level 5

Debt Ratings

   A-/A3 or
better   BBB+/Baa1   BBB/Baa2   BBB-/Baa3   BB+/Ba1
or worse

Facility Fee

   0.080%   0.100%   0.125%   0.175%   0.225%

Applicable Rate for Eurodollar Loans

   0.795%   0.900%   1.000%   1.200%   1.400%

Applicable Rate for ABR Loans and Swingline Loans

   0.000%   0.000%   0.000%   0.200%   0.400%

Beginning on the First Amendment Effective Date until changed as provided below,
the Applicable Rate shall be based upon pricing level 3. Thereafter, each change
in the Applicable Rate resulting from a publicly announced change in the Debt
Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 5.1(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.”

 

2



--------------------------------------------------------------------------------

““FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
Effective Date (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof.”

““Maturity Date” means June 7, 2017.”

 

  (b) The definition of “Change in Law” in Section 1.1 of the Credit Agreement
is hereby amended by replacing the period at the end of the definition with the
following:

“; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.”

 

  (c) The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

  (i) The comma at the end of clause (a) is replaced with the following:

“, unless such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied,”

 

  (ii) The phrase “or under other agreements in which it commits to extend
credit” is deleted from clause (b).

 

  (iii) The comma at the end of clause (c) is replaced with the following:

“(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such confirmation by the Administrative Agent
and the Borrower)”

 

  (d) The definition of “Excluded Taxes” in Section 1.1 of the Credit Agreement
is hereby amended by replacing clause (d) thereof with the following:

“(d) any U.S. federal withholding Taxes imposed under FATCA.”

 

3



--------------------------------------------------------------------------------

1.3 Amendments to Section 2.17 (Taxes).

 

  (a) Section 2.17(g) of the Credit Agreement is hereby amended in its entirety
as follows:

“(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.”

 

  (b) Section 2.17 of the Credit Agreement is hereby further amended by
inserting the following new clause (h):

“(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.4(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(h).”

1.4 Amendments to Section 2.20 (Increase in the Aggregate Commitments).
Section 2.20(a) of the Credit Agreement is hereby amended by replacing the
period at the end of the section with the following:

“minus the aggregate amount of Commitment reductions effected in accordance with
Section 2.9.”

 

4



--------------------------------------------------------------------------------

1.5 Amendments to Section 3.4 (Financial Condition; No Material Adverse Change).
Section 3.4(b) of the Credit Agreement is hereby amended by replacing the date
therein with “March 30, 2012”.

1.6 Insertion of Section 3.12. Article III of the Credit Agreement is hereby
further amended by inserting the following new Section 3.12 in proper numerical
order:

“Section 3.12 Margin Regulations. No Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System). No proceeds of the Loans
will be used, directly or indirectly, to purchase or carry any margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit for such purpose or for any other purpose that would violate
or be inconsistent with Regulations T, U or X of the Board of Governors of the
Federal Reserve System or any provision of the Securities Exchange Act of 1934.”

1.7 Amendments to Section 5.1 (Financial Statements; Ratings Change and Other
Information). Section 5.1 of the Credit Agreement is hereby amended by
redesignating clauses (e) and (f) thereof as clauses (f) and (g), respectively,
and inserting the following new clause (e):

“(e) promptly after (and in any event within five Business Days after) the
Borrower obtaining knowledge thereof, written notice of any decrease in or
cancellation of any Debt Rating;”

1.8 Amendments to Section 9.4 (Successors and Assigns).

 

  (a) Section 9.4(b) of the Credit Agreement is hereby amended as follows:

 

  (i) The phrase “or delayed” is inserted immediately after the word “withheld”
in the second parenthetical in clause (i).

 

  (ii) The semicolon at the end of clause (i)(A) is replaced with the following:

“, and provided further that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;”

 

  (iii) The period at the end of clause (i)(B) is replaced with the following:

“or an Affiliate of any such Lender.”

 

  (iv) The phrase “(such consents not to be unreasonably withheld or delayed)”
is inserted immediately after the phrase “otherwise consent” in the eighth line
of clause (ii)(A).

 

5



--------------------------------------------------------------------------------

  (b) Section 9.4(c) of the Credit Agreement is hereby amended by inserting the
following new clause (iii):

“(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

1.9 Amendment to Schedule 2.1 (Commitments and Notice Information). Schedule 2.1
to the Credit Agreement is hereby amended in its entirety in the form of
Schedule 2.1 attached hereto.

ARTICLE II

ASSIGNMENTS AND ASSUMPTIONS

2.1 Each of the parties hereto acknowledges and agrees that (i) the Exiting
Lenders desire to sell and assign their Commitments to the New Lenders and to
certain of the Continuing Lenders and to be relieved of their obligations under
the Credit Agreement; (ii) certain of the Continuing Lenders desire to purchase
and assume portions of the Commitments of the Exiting Lenders and/or increase
their existing Commitments; and (iii) the New Lenders desire to purchase and
assume portions of the Commitments of the Exiting Lenders and/or provide new
Commitments and to become parties to the Credit Agreement. As an administrative
convenience and to avoid the necessity that each Lender enter into separate
Assignment and Assumptions, the parties hereto acknowledge and agree that
effective as of the First Amendment Effective Date, (A) each Exiting Lender
shall be deemed to have sold and assigned to the Continuing Lenders increasing
their Commitments (the “Increasing Lenders”) and the New Lenders its Commitment
and Loans that are outstanding on the First Amendment Effective Date, (B) the
Continuing Lenders decreasing their Commitments (the “Decreasing Lenders”) shall
be deemed to have sold and assigned to the Increasing Lenders and the New
Lenders a portion of their Commitments and Loans that are outstanding on the
First Amendment Effective Date and (C) the Increasing Lenders and the New
Lenders shall be deemed to have purchased and assumed the Commitments and Loans
of the Exiting Lenders and the Decreasing Lenders, in each case in amounts such
that the Commitments of the Lenders after giving effect hereto shall be as
reflected on Schedule 2.1 attached hereto.

 

6



--------------------------------------------------------------------------------

2.2 Effective on the First Amendment Effective Date, (i) each New Lender shall
be deemed to be a party to and a “Lender” under the Credit Agreement and shall
be bound by all of the terms and provisions applicable to Lenders under the
Credit Agreement; (ii) each New Lender shall deliver (by wire transfer) to the
Administrative Agent cash in an amount equal to such New Lender’s Applicable
Percentage of the aggregate Loans outstanding on the First Amendment Effective
Date, after giving effect hereto; (iii) each Increasing Lender shall deliver (by
wire transfer) to the Administrative Agent cash in an amount sufficient to
provide for such Continuing Lender to hold its increased Applicable Percentage
of the aggregate Loans outstanding on the First Amendment Effective Date; and
(iv) the Administrative Agent shall distribute (by wire transfer) such cash
received by it from the New Lenders and the Increasing Lenders to the Exiting
Lenders and the Decreasing Lenders, in each case in amounts sufficient to repay
fully the principal amount of Loans owing to the Exiting Lenders as of the First
Amendment Effective Date and to ensure that each such Lender will hold its
Applicable Percentage of the aggregate Loans outstanding on the First Amendment
Effective Date.

2.3 Upon the Administrative Agent’s receipt of the interest and facility fees
required to be paid by the Borrower on the First Amendment Effective Date, the
Administrative Agent shall distribute to each of the Continuing Lenders and
Exiting Lenders their respective pro rata shares of such interest and facility
fees based on their respective Applicable Percentages prior to giving effect to
this Amendment.

2.4 Each Exiting Lender and Decreasing Lender hereby (i) warrants that it is the
legal and beneficial owner of the interest being assigned by it pursuant to
Section 2.1 free and clear of any adverse claim and that its Commitment, and the
outstanding balances of its Loans, in each case without giving effect to
assignments thereof that have not become effective, are as set forth on
Schedule 2.4 attached hereto; (ii) warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby; and
(iii) except as set forth in clauses (i) and (ii), makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, or the financial
condition of the Borrower or any Subsidiary or the performance or observance by
the Borrower or any Subsidiary of any of its obligations under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto.

2.5 Each New Lender and Increasing Lender (i) represents and warrants that
(A) it is legally authorized to enter into this Amendment and to consummate the
transactions contemplated by Section 2.1; (B) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Commitments and
Loans purchased by it pursuant to Section 2.1 and either it or the Person
exercising discretion in making its decision to enter into this Amendment and
the transactions contemplated by Section 2.1 is experienced in acquiring assets
of such type; (C) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 3.4(a)
thereof or delivered pursuant to Section 5.1 thereof and such other documents
and information as it has deemed appropriate to make it owns credit analysis and
decision to enter into this Amendment and the transactions contemplated by
Section 2.1; (D) it has, independently and without reliance upon the
Administrative Agent, any

 

7



--------------------------------------------------------------------------------

other Lender or any Exiting Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Amendment and the transactions contemplated by Section 2.1; and (E) if
it is a Foreign Lender, it has previously delivered to the Administrative Agent
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed; (ii) agrees that (A) it will
independently and without reliance upon the Administrative Agent, any other
Lender or any Exiting Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; and (B) it will perform
in accordance with their terms all the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
delegated to the Administrative Agent, by the terms thereof, together with such
powers as are reasonably incidental thereto.

2.6 Notwithstanding anything to the contrary contained in the Credit Agreement,
the parties acknowledge and agree that this Article II shall be deemed to
satisfy all requirements set forth in Section 9.4 of the Credit Agreement for
the assignment and assumption of the Commitments, Loans and related rights and
obligations being sold and assigned pursuant hereto, including the requirement
that a separate Assignment and Assumption be entered into in connection with
each such sale and assignment.

2.7 Effective on the First Amendment Effective Date, the participations in the
Swingline Loans under the Credit Agreement shall be adjusted to give effect to
any change in the Applicable Percentage of any Lender as a result of this
Amendment.

2.8 THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE EXITING LENDERS ARE
ENTERING INTO THIS AMENDMENT SOLELY FOR THE PURPOSES OF THIS ARTICLE II AND
SHALL NOT BE DEEMED TO BE BOUND BY ANY TERM OR PROVISION OF THIS AMENDMENT OTHER
THAN THIS ARTICLE II.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (such date being referred
to as the “First Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the First
Amendment Effective Date) of Fenwick & West LLP, counsel for the Borrower,
covering such other matters relating to the Borrower, this Amendment, the other
Loan Documents or the transactions contemplated by this Amendment and the other
Loan Documents as the Administrative Agent or the Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.

 

8



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the transactions contemplated hereby and any other legal matters relating to
the Borrower, this Amendment, the other Loan Documents or the transactions
contemplated hereby and by the other Loan Documents, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed on behalf of the Borrower by the President,
a Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.2 of the
Credit Agreement.

(e) The Administrative Agent shall have received a certificate of each
Guarantor, executed on behalf of such Guarantor, certifying to the continuing
full force and effect, both immediately before and after the First Amendment
Effective Date, of the Guaranty.

(f) The representations and warranties set forth in Article IV shall be true and
correct on and as of the First Amendment Effective Date.

(g) No Default shall have occurred and be continuing both immediately before and
after the First Amendment Effective Date.

(h) The Administrative Agent shall have received (i) all accrued and unpaid
interest and fees owing to the Exiting Lenders and Continuing Lenders as of the
First Amendment Effective Date and (ii) all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any of the Borrower under the Credit Agreement, under this Amendment
or under any other Loan Document.

(i) The Administrative Agent shall have received such documentation and
information as is reasonably requested by any Lender about the Borrower and the
Guarantors in respect of applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that (i) each of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the First Amendment Effective Date, both immediately
before and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific

 

9



--------------------------------------------------------------------------------

date, in which case such representation or warranty shall be true and correct in
all material respects as of such date, and except that the representations and
warranties contained in Section 3.4(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 5.1
thereof), (ii) this Amendment has been duly authorized, executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable against its in accordance with its terms and (iii) no
Default shall have occurred and be continuing on the First Amendment Effective
Date, both immediately before and after giving effect to this Amendment.

ARTICLE V

ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER

The Borrower hereby confirms and agrees that after giving effect to this
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against it in accordance with their respective
terms and shall not be discharged, diminished, limited or otherwise affected in
any respect, and the amendments contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations of the Borrower evidenced
by or arising under the Credit Agreement and the other Loan Documents, which
shall not in any manner be impaired, limited, terminated, waived or released,
but shall continue in full force and effect. The Borrower represents and
warrants to the Lenders that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Loan
Documents, or if the Borrower has any such claims, counterclaims, offsets, or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished, and released in consideration of the
execution of this Amendment. This acknowledgment and confirmation by the
Borrower is made and delivered to induce the Administrative Agent and the
Lenders to enter into this Amendment. The Borrower acknowledges that the
Administrative Agent and the Lenders would not enter into this Amendment in the
absence of the acknowledgment and confirmation contained herein.

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

6.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This Amendment is limited as specified and
shall not constitute or be deemed to constitute an amendment, modification or
waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Loan Document under the terms of the
Credit Agreement.

 

10



--------------------------------------------------------------------------------

6.3 Expenses. The Borrower agrees on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Loan Documents delivered in connection
herewith.

6.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

6.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. The
provisions of Section 1.3 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein.

6.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or by electronic mail in a .pdf or
similar file shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SYMANTEC CORPORATION, as Borrower By:   /s/ James Beer

Name:

Title:

 

James Beer

Executive Vice President and Chief

Financial Officer

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as
Swingline Lender and as a Continuing Lender By:   /s/ Karen Bayler

Name:

Title:

 

Karen Bayler

S.V.P

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Continuing
Lender By:   /s/ Jeffrey Mills

Name:

Title:

 

Jeffery Mills

AVP

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Continuing Lender By:   /s/ Sean Klimchalk

Name:

Title:

 

Sean Klimchalk

Vice President

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Lender By:   /s/ Diane Rolfe

Name:

Title:

 

Diane Rolfe

Director

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a
Continuing Lender By:   /s/ Ann B. Kerns

Name:

Title:

 

Ann B. Kerns

Vice President

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a
Continuing Lender By:   /s/ Sherrese Clarke

Name:

Title:

 

Sherrese Clarke

Authorized Signatory

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Continuing Lender By:   /s/ Thomas T Rogers

Name:

Title:

 

Thomas T Rogers

Senior Vice President

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a
Continuing Lender By:   /s/ Bertram H. Tang

Name:

Title:

 

Bertram H. Tang

Authorized Signatory

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Continuing
Lender By:   /s/ Mary E. Evans

Name:

Title:

 

Mary E. Evans

Associate Director

By:   /s/ David Urban

Name:

Title:

 

David Urban

Associate Director

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Continuing Lender By:   /s/ Christopher Reo Day

Name:

Title:

 

Christopher Reo Day

Vice President

By:   /s/ Sanja Gazahi

Name:

Title:

 

Sanja Gazahi

Associate

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Lender By:   /s/ Virginia Cosenza

Name:

Title:

 

Virginia Cosenza

Vice President

By:   /s/ Ming K. Chu

Name:

Title:

 

Ming K. Chu

Vice President

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as an Exiting Lender By:   /s/ William Davidson

Name:

Title:

 

William Davidson

Managing Director

By:   /s/ Liz Cheng

Name:

Title:

 

Liz Cheng

Vice President

 

SIGNATURE PAGE TO

AMENDMENT TO CREDIT AGREEMENT